DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 05/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Attorney’s arguments including reference to paragraph [0052] describing what is considered to be a predetermined section is considered to sufficient disclosure and the examiner has decided to withdraw the 35 USC 112(a) rejection seen in the prior final rejection.

Allowable Subject Matter
Claims 1, 4-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 12 have been amended to include the following limitation, where each of the first fixing legs comprises a tapered part tapered toward an outside of the body and a leg latching protrusion formed at an end of the tapered part; and each distal end portion of the protective member is latched and fastened to the leg latching protrusion when fitted into the first fixing leg along the tapered part. These features are considered to be non-obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention relative to the disclosures of Häggblom in view of Lee, which are considered to the closet prior art discovered by the examiner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747